internal_revenue_service number release date index number --------------------------------------- ------------------------ ------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-159267-04 date april ------------------------------------------------------------------------ ---------------------- ----------------- ------------ --------------------------------------- ------- ----------------------------------------- legend trust ----------------------------------------------------------------------------------------------------------------- decedent date state spouse year statute dear --------------------------------------- this is in response to your representative’s letter of date and previous correspondence submitted on your behalf in which rulings are requested on the application of the estate gift and generation-skipping_transfer gst tax to certain powers created under trust facts the facts as represented are as follows decedent died testate on date a date prior to date at his death decedent was a resident of state and was survived by spouse and three children article of decedent’s will created trust under the terms of trust until the death of spouse the trustees may accumulate the net_income of the trust or pay to or apply so much thereof to the use of such one or more of spouse decedent’s children and the then living issue of decedent’s children in such amounts and proportions as the trustees in their sole and absolute discretion deem advisable from time to time without regard to equality of distribution there is no power to distribute the principal of trust plr-159267-04 during the lifetime of spouse at spouse’s death trust provides for distributions to decedent’s descendants in article of decedent’s will decedent designated his father his brother and spouse as original co-trustees of trust spouse and sister of spouse are the current trustees and have been serving as co-trustees since year of trust trust was irrevocable on date it has been represented that there have been no actual or constructive additions to trust for gst purposes since the death of decedent in statute was added to the state code that provides in part that unless the terms of a_trust refer specifically to this provision and provide to the contrary a trustee shall not on behalf of or for the benefit of a beneficiary who is also a trustee make discretionary distributions of either principal or income for the benefit of the trustee except to provide for the health education maintenance or support of the trustee as described under sec_2041 and sec_2514 of the internal_revenue_code code the statute also provides that a trustee shall not on behalf of or for the benefit of a beneficiary who is also a trustee make discretionary distributions of either principal or income to satisfy any legal or support obligations of the trustee this provision applies to all irrevocable trusts existing on date unless all parties_in_interest elect affirmatively not to be subject_to the application of this section it is represented that the parties_in_interest with respect to trust have not elected affirmatively for trust to be excluded from the application of statute you have asked us to rule as follows gross_estate under sec_2041 the effective date of statute will be subject_to gift_tax under sec_2514 that the enactment of statute will not cause trust to lose status under of the tax_reform_act_of_1986 as exempt from the application of the generation-skipping_transfer_tax under chapter of the code law and analysis ruling sec_1 and sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date or with that during spouse’s lifetime no distributions of trust income from trust after that upon her death no portion of trust income will be included in spouse’s plr-159267-04 respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to inclusive sec_2041 provides that a general_power_of_appointment is a power that is exercisable in favor of the decedent his estate his creditors or the creditors of his estate however a power to consume invade or appropriate property for the benefit of the decedent that is limited to the health education support or maintenance of the decedent is not deemed to be a general_power_of_appointment sec_2041 provides that the lapse of a power_of_appointment created after date is considered a release of the power to the extent that the property that could have been appointed by exercise of the lapsed power during the calendar_year exceeds the greater of dollar_figure or percent of the aggregate value at the time of such lapse of the assets out of which the exercise of the lapsed powers could be satisfied sec_20_2041-1 of the estate_tax regulations provides that the term power_of_appointment includes all powers that are in substance and effect powers of appointment regardless of the nomenclature used in creating the power and regardless of local property law connotations if a_trust instrument provides that the beneficiary may appropriate or consume the principal of the trust the power to consume or appropriate is a power_of_appointment similarly a power given to a donee to affect the beneficial_enjoyment of trust property or its income by altering amending or revoking the trust instrument or terminating the trust is a power_of_appointment further a power in a donee to remove or discharge a trustee and appoint himself may be a power_of_appointment sec_20_2041-1 provides that if a power_of_appointment exists as to part of an entire group_of_assets or only over a limited interest in property sec_2041 applies only to such part or interest sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2514 provides that for gift_tax purposes the exercise or release of a general_power_of_appointment created after date shall be deemed a transfer of property by the individual possessing the power sec_2514 provides the term general_power_of_appointment means a power that is exercisable in favor of the individual possessing the power possessor his plr-159267-04 estate his creditors or the creditors of his estate however a power to consume invade or appropriate property for the benefit of the possessor that is limited by an ascertainable_standard relating to the health education support or maintenance of the possessor is not a general_power_of_appointment sec_2514 provides that the lapse of a power_of_appointment created after date during the life of the individual possessing the power shall be considered a release of the power to the extent that the property that could have been appointed by exercise of the lapsed power during the calendar_year exceeds the greater of dollar_figure or percent of the aggregate value of the assets out of which the exercise of the lased powers could be satisfied sec_25_2514-1 of the gift_tax regulations provides that the term power_of_appointment includes all powers that are in substance and effect powers of appointment regardless of the nomenclature used in creating the power and regardless of local property law connotations if a_trust instrument provides that the beneficiary may appropriate or consume the principal of the trust the power to consume or appropriate is a power_of_appointment similarly a power given to a donee to affect the beneficial_enjoyment of trust property or its income by altering amending or revoking the trust instrument or terminating the trust is a power_of_appointment further a power in a donee to remove or discharge a trustee and appoint himself may be a power_of_appointment sec_25_2514-1 provides that if a power_of_appointment exists as to part of an entire group_of_assets or only over a limited interest in property sec_2514 applies only to such part or interest while federal_law controls what rights or interests shall be taxed after they are created creation of legal rights and interests in property such as the breadth and scope of a power_of_appointment over the corpus of a testamentary_trust is a matter of state law 312_us_399 1941_1_cb_441 309_us_78 1940_1_cb_229 as referred to above statute provides that unless the terms of a_trust refer specifically to the provision and provide to the contrary a trustee shall not perform any of the following on behalf of or for the benefit of a beneficiary who is also a trustee make discretionary distributions of either principal or income for the benefit of the trustee except to provide for the health education maintenance or support of the trustee as described under sec_2041 and sec_2514 of the internal_revenue_code as amended make discretionary allocations of receipts or expenses as between principal and income unless the trustee has no power to enlarge or shift any beneficial_interest except as an incidental consequence of the discharge of the fiduciary duties of the trustee and make discretionary distributions of either principal or income to satisfy any legal or support obligations of the trustee plr-159267-04 statute provides in part that it applies to all irrevocable trusts existing on date unless all parties_in_interest elect affirmatively not to be subject_to the application of this section revproc_94_44 1994_2_cb_683 sets forth the service's position regarding the transfer_tax consequences of the enactment of florida statutes annotated f s a sec_737 a under this statute any fiduciary power conferred upon a trustee to make discretionary distributions of either principal or income to or for the trustee's own benefit cannot be exercised by the trustee except to provide for that trustee's health education maintenance or support as described in sec_2041 and sec_2514 the statute was effective with respect to trusts that were irrevocable on or after date pursuant to the revenue_procedure the service will not treat the statute as causing the lapse of a general_power_of_appointment for purposes of sec_2041 and sec_2514 where the scope of a fiduciary power held by a beneficiary was restricted as a result of the statute in the present case prior to the effective date of statute spouse’s unlimited power to distribute income to herself as a trustee-beneficiary constituted a general_power_of_appointment over the income of trust under sec_2041 and sec_2514 see sec_20_2041-1 and and sec_25_2514-1 and consistent with the principles of rev_proc the enactment of statute will not be treated as causing a lapse of spouse’s general_power_of_appointment over trust income for transfer_tax purposes the statute will be treated as effective with respect to trust on the effective date of statute therefore as of the effective date spouse as trustee-beneficiary of trust will not have the power to appoint trust income for her own benefit except in satisfaction of any needs she may have for health education maintenance and support since spouse’s power to distribute income to herself is limited to an ascertainable_standard as described in sec_2041 and sec_2514 spouse will not possess a general_power_of_appointment over the trust income for transfer_tax purposes by virtue of any fiduciary power to distribute income accordingly we conclude that no portion of trust income will be included in spouse’s gross_estate under sec_2041 upon her death and that distributions of trust income to the trust beneficiaries after the effective date of statute will not be subject_to gift_tax under sec_2514 ruling sec_2601 of the internal_revenue_code imposes a tax on every generation-skipping_transfer gst which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip under section of the tax_reform_act_of_1986 the act gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26 b i of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer under a_trust that was irrevocable on date except to the extent the transfer is made out of plr-159267-04 corpus added to the trust by an actual or constructive_addition after date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 will not cause the trust to lose its exempt status these rules are applicable only for purposes of determining whether an exempt trust retains exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification that is valid under applicable state law will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst or the creation of a new gst in the present case we conclude that the enactment of statute will not be considered a modification that results in a shift of a beneficial_interest in trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the modification or extends the time for vesting of any beneficial_interest in trust beyond the period provided for in the original trust accordingly we rule with respect to the third ruling_request that the enactment of statute will not cause trust to lose status under of the tax_reform_act_of_1986 as a_trust exempt from the application of the gst tax under chapter of the code in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-159267-04 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely melissa c liquerman chief branch passthroughs and special industries cc
